 

Case 1:20-cv-00346-GPG Document 7 Filed 03/30/20 USDC Colorado Page 1 of 7 ;

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

QO _ CV~ OO, UNITED Fii oO COURT

DENVER. COLORADO

(To be supplied by the court) MAR 30 2020
i La
Tonigue ( eget Adil lex— JEFFREY P. COLWELL

ene “apie IM amr S , Plaintiff CLERK

Mercy using

Civil Action No.

 

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 
Case 1:20-cv-00346-GPG Document 7 Filed 03/30/20 USDC Colorado Page 2 of 7

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. | | Failure to keep a current address on file with the

court may result in dismissal 2 our mewn A) “PO Boy CY (373

Tongue Laurent Adel
HE ge Clans Coven LC, OLY
ame and comfplete mailing address)

(312)-4o2-7 74 thaccilys ain Dayna 1.Gom

(Telephone number and e-mail address)

 

t

B. | DEFENDANT(S) INFORMATION |

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDAN{(S) INFORMATION.”

sO! { LDO } I eer; CO
Defendant 1: NM CY, Losing nes o YO20D-

(Name an@complete mailing address)

(Ag) $80-G30|

‘(Telephone number and e-mail address if known)

 

 

 

 

Defendant 2:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 3:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:20-cv-00346-GPG Document7 Filed 03/30/20 USDC Colorado Page 3 of 7

 

 

 

 

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

 

List the specific federal statute, treaty, and/or provision(s) of the United States

Constitution that are at issue in this case. Te tA é, VIl | ot Cuil yits Act |
Fave Yasing Ack CFA) dun to toce(Mr'an
Amoci@in) auch LED TO Stebs(les how).

nok MS re
Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

 

 

Plaintiff is a citizen of the State of

 

If Defendant | is an individual, Defendant | is a citizen of

 

If Defendant | is a corporation,

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).

 

Defendant | has its principal place of business in (name of
state or foreign nation).

Uf more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:20-cv-00346-GPG Document 7! Filed 03/30/20 USDC Colorado Page 4 of 7

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D, STATEMENT OF CLAIMS.”

CLAIM ONE: Fair Tesing Act Aiscamndion lOeGauBe, Rece.| color

Supporting facts:

x “onigue, Laurent Mller UdoX also Known
a> Flere Penrigae William feo as thegh Duro

den'col muy Peer Hoding Ach- Cots due to my rece | colsi—
Mrican American Dative. Tadlian (Bleck). Ae a [rico American
Nornee. Ube (ech made of One, & Mecers: Hering, oD Denver

poedo's loco.\ Vesina, ProcrownS . TC lhecl No prvaci yn
~ tO = fectment WES cr (acto ‘enue Calareolss TrediRckeng |

e . a Vn Sn Program, cinch T WS being Calleol Ucge

Tuts Cioer Sence. Preopeamg thet Denue Colorado rx&

Manning Wide He Chiccroy, Tuo Malden Ars Limdocl T
’ de VOU Deny harvesSeck atertorll og otter tenands,
Stele anol heol mk Leese. Lemminctodl hy yo VecRon Cw)

wT LN |
cn i eee boot Hae Denuer (dlorccla Opoede,
toe ye Hee Malden Aw Line T to

ok: eu, brads "wlaed Aw Lins Ogredmunt

Jet h) ‘ ais one Rent edmeryt— on (ARK
Case 1:20-cv-00346-GPG Document 7! Filed 03/30/20 USDC Colorado Page 5 of 7

CLAIM rwo:kaic Vows Ak desccimindion dueto LORTR seks (Lesh )

Supporting facts:

TC “Ton ique Coranert Millar utes ale Micon aS

Gnd Peracoral IN frteR as 4 LEBTOQ [e8 bian emo. Nile.

[Ding at Macey Heusin local Chiiccep Ho Siggy HagrmnS
Meldar Arm Lined ap. E wes ering gag ledecl anc
foctunled log cr-termnd Song Loken andl otal
Lenore ancl Sally lurasted. These man Loto Krecte

Oo” a NOW Choon, asle By- Sexual Ror, ard Whan <
oud nebese vale Salle Meptive APRS. Aepring
| ¢ es ™
eae Lech fom lace. louing, Lermiveest . exQleireol
Ws in thaw OM aner\ Cod Comdaink Lodhi HAS® omenclec||
ComPlaink) vn cheosing to Mle & crit lauseat agora More
Hesiney o& Durnuer, Glee! voho XS Caning + Stevens J
Param \eglly Prom Dune, (olorada end Negell PA Chicego,
ee Abe moKing Sewere| Cprevancess| comoeintS tO Macey
an i Denes Coloreclo edad the GL = sire aed
Hammar Rifas Fell doo aE Sette ment aged vobecd—

 

MAK ° OL wn l@se Reinetdel, ‘
oon eg re an Se a Terese
pes ve atta tee SebtlemndeH agecnen

WAS Steck Whidh Orolabed my cil ei aS ool
Thaw ern & Sebhernent OMe in gs =
Case 1:20-cv-00346-GPG Document 7’ Filed 03/30/20 USDC Colorado Page 6 of 7

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST

FOR RELIEF. Pig Laurent Miller vohe's also kung. aX
lonigue Loillams am Suna Qo Wore.
Mee 2 F2caQe0 Be dint & my Cuil)
Constitional, ack Leman rigt& br cressiag or
10 Pores the Ou Colarccle Slaverg, Ade
WS beagl in Dene, Colores Cro Eluge.(

Tino Uahidn ot compl uy |
Mane Rukia Proclaimedion ote See Aero Ceol, 's

‘al oe Prwedlon oy Cfo Sace cama +o.90

F.  PLAINTIFF’S SIGNATURE Hing | ‘Tart |

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the e/a with the requirements of Rule 11.

 

 

(Revised December 2017)
Po-ax 64/373 | A
SNicago TL, BLY fF

Barn Swallow

        

ge7o

Mice BH Clerk

United SukeS Dishick Guck
Fol~ (Ft Stree Son Ao 5
Denver Colodo 3o2 TH = 3557

PEEOY Oo pe dipehpn hyp aled eshte py Mlelhp ati

; :

eg ty ate
ee

{t
i

f

ie 9102 SdsS/N ©

 

 

 

~ arene a ee

TN ee

g ANZINOD HIWNSNOD LS0d OE HLM 30VW ONY TGV TOADTY SI 3dO TIAN SIHL

TT UT AE TE EE TE a

— Case-1:20-cv-00346-GPG -Doeeument? Pred 03/30/20 USDC Colorado Pa

7
